In an action by a trustee in bankruptcy, the appeal is (1) from an order of the County Court, Nassau County, granting respondent’s motion for summary judgment, and (2) from the judgment entered thereon. Order and judgment reversed, with one bill of $10 costs and disbursements, and motion denied. In our opinion, the record presents issues of fact as to (1) whether the three $100 cheeks were the proceeds of appellant’s prior wages and commissions after garnishee deductions (Civ. Prac. Act, § 684), and (2) whether such proceeds were necessary for the reasonable requirements of the debtor and his family (Civ. Prac. Act, § 79-2, subd. [e]). Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. [16 Misc 2d 568.]